MANDERINO, Justice
(dissenting).
I dissent. Appellant contends that, during voir dire, the trial court erred in denying his challenge for cause of *222the wife of the Chief Police Inspector of the City of Philadelphia. I agree. Due process considerations require that an accused be accorded a fair trial “by a panel of impartial and ‘indifferent’ jurors.” Commonwealth v. Harkins, 459 Pa. 196, 199, 328 A.2d 156, 157 (1974). In Harkins, we continued, saying:
“ ‘Impartiality is not a technical conception. It is a state of mind. For the ascertainment of this mental attitude of appropriate indifference, the Constitution lays down no particular tests and procedure is not chained to any ancient and artificial formula.’ United States v. Wood, 299 U.S. 123, 145-146, 57 S.Ct. 177, 185, 81 L.Ed. 78, 88 (1936). ‘The theory of our system is that the conclusions to be reached in a case will be induced only by evidence and argument in open court, and not by any outside influence, whether of private talk or public print.’ Patterson v. Colorado, 205 U.S. 454, 462, 27 S.Ct. 556, 558, 51 L.Ed. 879, 881 (1907).”
Id. at 199, 328 A.2d at 157.
Prosecution witnesses in this case were members of the same police department as the juror’s husband. The record discloses that her husband was the Chief Police Inspector of the Philadelphia Police Detectives, and that he shared office space with the Chief Inspector of the Homicide Detectives. Furthermore, the record reveals that the juror and her husband often socialized with the Chief of the Homicide Detectives and his wife. Because of her husband’s position, and because of the various social ties existing between the potential juror and other members of the police force and their families, the possibility that the juror would have unconscious prejudices causing her to unwittingly favor the prosecution is great in this case.